THE COURT.
Appellant filed in the court below a complaint styled "Complaint for Declaratory Relief and Injunction." General demurrers thereto were sustained without leave to amend and judgment of dismissal was duly entered and an appeal taken to this court. [1] Respondents move for an order dismissing the appeal, and/or an order affirming judgment, on a number of grounds, the substance of which is that appellant has not printed in its opening brief or in any supplement thereto such portions of the record as it desires to call to the attention of the court, as required by section 953a of the Code of Civil Procedure, *Page 473 
in support of its plea for a reversal of the judgment; and has not complied with rule VIII of this court relating to the same matters.
Appellant's short brief may be subject to some of the criticisms advanced by respondents, but the substance of the complaint and demurrers does quite clearly appear, and the court's attention is "attracted" to paragraphs eleven, thirteen and eighteen of the long lease between the parties. It is stated in the brief "that there was an actual controversy relating to the legal rights and duties of the respective parties and the prayer of the complaint asked for a declaration of plaintiff's rights and duties in the premises, including a question of construction arising under such written instrument or contract." The brief concludes with a citation of authorities: Oldham v.Moodie, 94 Cal.App. 88 [270 P. 688], and McIntyre v.Consolidated Water Co., 205 Cal. 231 [270 P. 444], which seem to support the contention of appellant that the complaint contains a sufficient statement of a cause of action to withstand a general demurrer.
The motion is denied.